Order entered March 27, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01390-CV

                                 JACK BUNTON, Appellant

                                               V.

                                 ARMIDA CHAPA, Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02174-B

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated December 16, 2013,

we informed appellant the Court Reporter had notified us that the reporter’s record had not been

filed because appellant had not paid for or made arrangements to pay for the record. We directed

appellant to provide the Court with written verification he had paid for or made arrangements to

pay for the record, or had been found entitled to proceed without payment of costs.           We

cautioned appellant that failure to provide the required documentation within ten days might

result in the appeal being ordered submitted without the reporter’s record. To date, appellant has

not provided the required documentation or otherwise corresponded with the Court regarding the

status of the reporter’s record. Therefore, we ORDER this appeal submitted without a reporter’s
record. Appellant’s brief is due THIRTY DAYS from the date of this order.




                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE